Exhibit 10.1

 

PENNYMAC FINANCIAL SERVICES, INC.
2013 EQUITY INCENTIVE PLAN

 

STOCK OPTION AWARD AGREEMENT

 

THIS AGREEMENT is dated as of                          , 2013, between PennyMac
Financial Services, Inc., a corporation organized under the laws of the State of
Delaware (the “Company”), and the individual identified in Section 1 below (the
“Optionee”).

 

1.                            Grant of Option.  Pursuant and subject to the
Company’s 2013 Equity Incentive Plan (as the same may be amended from time to
time, the “Plan”), the Company grants to you, the Optionee identified in the
table below, an option (the “Option”) to purchase from the Company all or any
part of a total of the number of shares identified in the table below (the
“Optioned Shares”) of the Class A Common Stock, par value $0.0001 per share, in
the Company (the “Stock”), at the exercise price per share set out in the table
below.

 

Optionee

 

Number of Shares

 

Exercise Price Per Share

 

Grant Date

 

Vesting Commencement Date

 

Expiration Date

 

2.                            Character of Option.  This Option is not intended
to be treated as an “incentive stock option” within the meaning of Section 422
of the Internal Revenue Code of 1986, as amended.

 

3.                            Expiration of Option.  This Option shall expire at
5:00 p.m. PDT on the Expiration Date or, if earlier, the earliest of the dates
specified in whichever of the following applies:

 

(a)                       If the termination of your employment or other
association is on account of your death or disability, the first anniversary of
the date your employment ends.

 

(b)                       If the termination of your employment or other
association is due to any other reason, three (3) months after your employment
or other association ends.

 

(c)                        If the Company terminates your employment or other
association for cause, or at the termination of your employment or other
association the Company had grounds to terminate your employment or other
association for cause (whether then or

 

--------------------------------------------------------------------------------


 

thereafter determined), immediately upon the termination of your employment or
other association.

 

4.                            Vesting of Option.

 

(a)                       Until this Option expires, you may exercise it as to
the number of Optioned Shares which have vested (the “Vested Shares”), in full
or in part, at any time on or after the applicable exercise date or dates
identified in the remainder of this Section.  However, during any period that
this Option remains outstanding after your employment or other association with
the Company and its Affiliates ends, you may exercise it only as to Optioned
Shares which are Vested Shares immediately prior to the end of your employment
or other association.  The procedure for exercising this Option is described in
Section 7.1(e) of the Plan.

 

(b)                                 One-third (1/3) of the Optioned Shares shall
vest in a lump sum on each of the first, second, and third anniversaries of the
Vesting Commencement Date specified above, with any fractions rounded down
except on the final installment.

 

5.                            Transfer of Option.  You may not transfer this
Option except by will or the laws of descent and distribution, and, during your
lifetime, only you may exercise this Option.

 

6.                            Community Property.  To the extent the you reside
in a jurisdiction in which community property rules apply, without prejudice to
the actual rights of the spouses as between each other, for all purposes of this
Agreement, you shall be treated as agent and attorney-in-fact for that interest
held or claimed by your spouse with respect to this Option and any Optioned
Shares and the parties hereto shall act in all matters as if the Optionee was
the sole owner of this Option and (following exercise) any such Optioned
Shares.  This appointment is coupled with an interest and is irrevocable.

 

7.                            Incorporation of Plan Terms.  This Option is
granted subject to all of the applicable terms and provisions of the Plan,
including but not limited to the limitations on the Company’s obligation to
deliver Optioned Shares upon exercise set forth in Section 10 (Settlement of
Awards).

 

8.                            Miscellaneous.  This Agreement shall be construed
and enforced in accordance with the laws of the State of Delaware, without
regard to the conflict of laws principles thereof and shall be binding upon and
inure to the benefit of any successor or assign of the Company and any executor,
administrator, trustee, guardian, or other legal representative of you.
 Capitalized terms used but not defined herein shall have the meaning assigned
under the Plan.  The parties agree to execute such further instruments and to
take such action as may reasonably be necessary to carry out the intent of this
Agreement.  This Agreement, including the Plan, constitute the entire agreement
of the parties with respect to the subject matter hereof.  This Agreement may be
executed in any number of counterparts, each of which shall be an original and
all of which, taken together, shall constitute one and the same instrument.  In
making proof of this Agreement it shall not be necessary to produce

 

2

--------------------------------------------------------------------------------


 

or account for more than one such counterpart.  You acknowledge that you have
reviewed and understand the Plan and this Agreement in their entirety, and have
had an opportunity to obtain the advice of counsel prior to executing this
Agreement.  You hereby agree to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan or this Agreement.

 

9.                            Tax Consequences.  The Company makes no
representation or warranty as to the tax treatment to you of your receipt or
exercise of this Option or upon your sale or other disposition of the Optioned
Shares.  You should rely on your own tax advisors for such advice.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as a sealed
instrument as of the date first above written.

 

PENNYMAC FINANCIAL SERVICES, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Signature of Optionee

 

 

 

 

Title:

 

 

 

 

3

--------------------------------------------------------------------------------